RE: LEGAL SERVICES FOR ROGERS STATE COLLEGE
ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR RECENT LETTER, ON BEHALF OF ROGERS STATE COLLEGE, SEEKING THE ASSISTANCE OF THIS OFFICE IN IMPLEMENTING RECENT AMENDMENTS TO PROVISIONS OF THE OKLAHOMA CONSTITUTION, ARTICLE X, SECTION 9B AUTHORIZING MILLAGE LEVIES BY VOCATIONAL-TECHNICAL VO-TECH) SCHOOL DISTRICTS. (YOU HAVE FORWARDED COPIES OF THE RELEVANT LEGISLATION WITH YOUR LETTER.) THERE ARE SEVERAL REASONS WHY WE SHOULD NOT, AT THIS TIME, PROVIDE THE ASSISTANCE YOU REQUEST.
FIRST, IT SHOULD BE NOTED THAT THE PROVISIONS OF ENROLLED HOUSE BILL NO. 1440, AS AMENDED BY S.B. 770, ARE NOT SCHEDULED TO BECOME EFFECTIVE UNTIL JANUARY 1, 1991. SINCE THIS LEGISLATION WAS SIGNED INTO LAW BY THE GOVERNOR ON APRIL 7, 1990, MANY QUESTIONS HAVE BEEN POSED AS TO ITS MEANING AND VIABILITY. IN FACT, WE ARE INFORMED THAT IT IS EXTREMELY LIKELY THAT THE LEGISLATURE WILL REVISIT THIS SUBJECT WHEN IT CONVENES IN FEBRUARY, 1991. YOU MAY WISH TO CONTACT YOUR OWN LEGISLATORS TO CONFIRM THESE REPORTS. UNDER THESE CIRCUMSTANCES, YOU MAY ALSO WISH TO CONSIDER WHETHER A DESIRED MILLAGE ELECTION SHOULD BE POSTPONED IN LIGHT OF THE POSSIBLE LEGISLATIVE REVISIONS OF THE OPERATIVE LAW. IT MIGHT TRANSPIRE THAT THE LEGAL ENVIRONMENT IN WHICH ANY ELECTION WOULD BE HELD WILL BE VERY MUCH DIFFERENT FROM THAT WHICH PRESENTLY EXISTS.
SECOND, THERE IS SOME BASIS FOR DOUBT AS TO WHETHER THE ATTORNEY GENERAL IS THE APPROPRIATE LEGAL ADVISOR TO CONSTITUENT BOARDS OF REGENTS OF THE STATE SYSTEM OF HIGHER EDUCATION WHEN THEY ACT IN THEIR CAPACITY AS LOCAL VO-TECH BOARDS. IF THE ATTORNEY GENERAL HAS AN ATTORNEY-CLIENT RELATIONSHIP WITH ROGERS STATE COLLEGE AT ALL, IT IS IN ITS CAPACITY AS AN INSTITUTION OF HIGHER EDUCATION. ALTHOUGH THE SAME ELECTED BOARD ACTS IN BOTH CAPACITIES, IT IS IMPORTANT THAT THE BOARD BE VERY AWARE OF WHICH THAT" IT IS WEARING WHEN IT SEEKS MILLAGE PURSUANT TO ARTICLE X, SECTION 9B. IN FACT, I BELIEVE THERE IS A STRONG ARGUMENT TO BE MADE FOR THE PROPOSITION THAT THE BOARD OF REGENTS FOR ROGERS STATE COLLEGE SHOULD CONSIDER SEPARATING THE TWO FUNCTIONS AND ENGAGE SEPARATE COUNSEL FOR ITS VO-TECH RELATED ACTIVITIES IN ORDER TO AVOID POTENTIAL CONFLICTS OF INTEREST BETWEEN THE SEPARATE ASPECTS OF ITS DUAL IDENTITY: THE COLLEGE AND THE LOCAL VO-TECH DISTRICT.
EVEN WERE THE PRECEDING CONSIDERATIONS NOT PRESENT, THERE IS SOME PROBLEM WITH THIS OFFICE TAKING OVER RESPONSIBILITY FOR HANDLING THE LEGAL AFFAIRS OF THE COLLEGE. OUR BUDGET AND STAFFING NEEDS ARE DETERMINED BASED UPON ASSUMPTIONS AS TO THE CLIENTS WE ANTICIPATE REPRESENTING DURING ANY GIVEN FISCAL YEAR AND THE AMOUNT OF REPRESENTATION THOSE CLIENTS WILL REQUIRE. BECAUSE YOUR COLLEGE, LIKE ALL OTHER COLLEGES IN THE STATE, HAS NOT TRADITIONALLY REQUESTED ASSISTANCE FROM THIS OFFICE, IT WOULD BE EXTREMELY DIFFICULT FOR OUR OFFICE, AND WOULD WORK A HARDSHIP ON OUR REGULAR CLIENTELE, FOR US TO DEVOTE ADEQUATE ATTENTION TO YOUR REQUEST ON BEHALF OF ROGERS STATE COLLEGE. OUR PRIORITIES MUST, INEVITABLY, BEGIN WITH OUR MANDATORY DUTIES, AND OUR DUTIES TO OUR REGULAR CLIENTS. ONLY WHEN THOSE DUTIES ARE SATISFIED ARE WE AVAILABLE TO ASSIST PART-TIME OR OCCASIONAL CLIENTS, ON A LIMITED BASIS, WITH DISCRETIONARY PROJECTS THEY MAY DESIRE TO PURSUE.
IF YOU WISH THIS OFFICE TO INCLUDE IN NEXT YEAR'S BUDGET REQUEST LEGAL STAFF ADEQUATE TO MEET YOUR SCHOOL'S NEEDS, WE WOULD BE HAPPY TO DISCUSS SUCH A PROPOSAL WITH YOU. PLEASE FEEL FREE TO CONTACT ME IF YOU HAVE FURTHER QUESTIONS.
(NED BASTOW)